ON APPLICATION FOR REHEARING
No. 3510. Decided March 4, 1943.
By GEIGER, J.
This matter comes before us upon an application of the plaintiff-appellant, The Pestel Milk Company, for a rehearing of our decision rendered January 27, 1943, for the reason alleged that it is contrary to the decision of the Supreme Court in Briggs v Butler, 140 Oh St 499, decided December 16, 1942, and for the further reason that it is in conflict with the decision of the Court of Appeals of the First Judicial District in the case of French Brothers Bauer Company v Townsend Brothers Milk Company, 21 Oh Ap 177, 152 N. E. 675.
Our decision is largely based upon the decision of the Supreme Court in Curry, Appellant, v Marquart, Appellee, 133 Oh St 77.
In the case at bar the two individuals whose activities in soliciting the customers of the plaintiff are sought to be restrained, are not now and never were the employees of the plaintiff and had no contract with the plaintiff. Burns and Dillon were employed over a long course of years by The Corbin Brothers Milk Company, which, on September 30, 1940, sold its assets, including all contracts with the route men, to the plaintiff. The plaintiff then sought a contract with these two individuals, into which they refused to enter. Their contract with the Corbin Brothers Milk Company as route salesmen was not to engage in any way in any kind of dairy product business or employment, for themselves or any one else, without said company’s written permission, nor to solicit any of the customers of said Corbin Brothers while employed by said company, ■or for six months thereafter, and further not to give to any others the names of the customers served by either, for the Corbin Brothers Milk Company, while employed by said company or six months thereafter.
The allegation in the petition is that Burns and Dillon, salesmen ■of the Corbin Company, continued in the employ of The Pestel Milk ■Company in the same confidential capacity in serving the same route which they had previously served for The Corbin Company, until March 31, 1941, when they, despite the previous assurances to the contrary, failed to continue their operations for the Pestel Milk Company and .entered the employ of The Model Dairy Products Company where they have since continued to serve plaintiff’s customers with milk produced by the Model Dairy Products Comnany.
An injunction is asked against this activity on the nart of these two individuals, formerly the employees of The Corbin Brothers Milk *211Company, but never employees of the plaintiff under a restrictive contract.
In Curry v Marquart, supra, it is held that in the absence of an express contract not to engage in a competitive pursuit, an employee in taking new employment may solicit for his new employer the trade of his former customers and will not be enjoined from so doing at the instance of his former employer where there is no disclosure or use of trade secrets of confidential information.
We held that there were no trade secrets nor confidential communications except a possible copy of a list of a few customers of the Pestel Milk Company shortly before these two individuals severed their relations with said company. We then held that the evidence in reference to taking the names of such customers was not-definite. Our decision was rendered on the 27th day of January, 1943. On December 16, 1942, the Supreme Court announced its opinion in the case of Briggs v Wagon Service Company, 140 Oh St 499. This opinion was announced shortly before our opinion was written and we were familiar with the holdings in that case. We have no difficulty in differentiating the Briggs case from the ease at bar in that it related exclusively to a contract between an-employer and employee, whereby the latter agrees that subsequent, to the termination of such employment she would not engage in a competitive business. The court holds that a contract between the employer and employee may not unreasonably restrict the activities, of the employee subsequent to the termination of the employment.. Where the contract involved is one of personal service and the-restrictive provision thereof relates to some kind of similar business, such contract is not unreasonably restrictive. In carefully-reading this case we find that it is based entirely upon the violation of a contract or agreement between the plaintiff and the defendant, and the court points out this situation and holds (p. 511):
“For the reasons indicated we are of the opinion that under the facts disclosed by the record the restrictive covenants of the contract entered into by and between the plaintiff and defendant-do not impose a restraint beyond that reasonably required for the-protection of the employer in his business, that such provisions are-not unreasonably restrictive upon-the rights of the employee. * *
The court holds that the conclusions reached are in no wise-inconsistent with the results reached in * * * involving the purchase and sale of interests in business or “in Curry v Marquart, 133 Oh St 77, which involved an employment contract containing no restrictive covenants whatever.”
We therefore arrive at the conclusion that there is a clear distinction between the case at bar and Briggs v Butler.
It is urged that our decision is in conflict with that of French-Bauer Company v Milk Co., 21 Oh Ap 177.
Binns & Tresemer, Columbus, for plaintiff-appellant.
Ray W. Poppleton, Columbus, for defendants-appellees.
“This action is for injunction on the. ground of unfair competition”,
and the court held that the plaintiffs were entitled to an injunction. The case at bar is not one of unfair competition and is one permitted under .the decision of Curry v Marquart, 133 Oh St 77.
We therefore hold that our decision is not in conflict with the French Bauer case, and we deny the application for a certificate of conflict with this case, to the Supreme Court.
Application for rehearing and certificate of conflict denied.
BARNES, P.J., and HORNBECK, J., concur.
ADDENDA
No. 3510. Decided March 23, 1943.
BY THE COURT:
It has been called to our attention that in the judgment of counsel for the plaintiff-appellant that there is an inaccuracy in the statement of the court made at the bottom of page 1 and the top of page 2, where the court states:
“In the case at bar the two individuals whose activities in soliciting the customers of the plaintiff are sought to be restrained, are not now and never were the employees of the plaintiff and had no contract with the plaintiff.”
Counsel urge that this statement of the court is not correct, inasmuch as these two individuals were in the employment of the appellant after its purchase of the Corbin Brothers Milk Company. We think that the matter is cleared by the statement at the top of page 3:
“An injunction is asked against this activity upon the part of these two individuals, formerly the employees of the Corbin Brothers Milk Company but never employees of the plaintiff under a restrictive contract.”
It seems to us quite plain that the proper interpretation of the decision is to the effect that the statement made by the court has reference to a restrictive contract such as existed between the two individuals and the Corbin Brothers Milk Company. Their employment by the appellant, after the purchase of the assets of the Corbin *213Company did not carry with it any of the restrictions embodied in the Corbin Contract with the two individuals.
BARNES, P.J., HORNBECK and GEIGER, JJ., concur.